 392DECISIONSOF NATIONALLABOR RELATIONS BOARDAtlantic Coast News Company and Arthur MacDowell,d/b/a Jersey DistributorsandWilliam T.Bixenman.Case 4-CA-5439June 9, 1972DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn January 5, 1972, Trial Examiner Melvin J.Welles issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and Respondent Atlanticfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and orders that thecomplaint herein be, and it hereby is, dismissed in itsentirety.IThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This case was heardat Toms River, New Jersey, on June 7, 8, and 9, and July 8,9, 20, and 21, 1971, based on charges filed December 9,1970, and amended March 11, 1971, and a complaintissuedMarch 19, 1971, and amended April 19, 1971. Thecomplaint, as amended, alleges that Respondent AtlanticCoast and Respondent Jersey Distributors violated Section8(a)(1)and (3) of the Act. Each Respondent filed anIMacDowell purchased the afternoon distribution portion of Atlantic'sbusiness at that time At issue in this case, and decided below, is whether thetransaction was a "sham,"or motivated by discriminatory considerations.Also at issue is whether Atlantic and Jersey Distributors are jointemployers, as the General Counsel alleges in the amended complaint Thejurisdictional findingsmade herein are not to be taken as resolving theissues thus described,which I discuss belowanswer denying that it violated the Act. Counsel for theGeneral Counsel and for Respondent Atlantic filed briefs.Upon the entire record in the case, including myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSAtlantic Coast News Company, herein called Atlantic, isaNew Jersey corporation engaged in the wholesaledistribution of newspapers and magazines, with its pnnci-pal office and place of business in Lakewood, New Jersey.In the year preceding the hearing, Atlantic purchasedgoods valued in excess of $50,000 from suppliers locatedoutside the State of New Jersey and did a gross volume ofbusiness in excess of $300,000. MacDowell d/b/a JerseyDistributors, herein called Jersey or MacDowell, has been,since about November 23, 1970, an independent proprie-tor 1 engaged in distribution of newspapers and magazines,with his principal office and place of business at TomsRiver,New Jersey. Jersey Distributors estimated that itsannual gross volume of business would be in excess of$200,000 and that its purchases from outside the State ofNew Jersey could be in excess of $50,000. I find on these,facts that Atlantic and Jersey Distributors are employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocalUnion No. 469, an affiliate of internationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, herein called the Teamsters, andNewspaper and Mail Deliverers Union of New York andVicinity, herein called the Mailers, are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe critical question in this case concerns the sale byAtlantic of a portion of its business to Artie MacDowell,plant manager of Atlantic until the sale, and the loss ofjobs by nine employees of Atlantic. The General Counselalleges that the sale was motivated by a combination of theemployees' rejection of the Teamsters in a decertificationelection and their interest in the Mailers Union. TheGeneral Counsel also contends that the sale itself was asham, that MacDowell never became a bona fide separateemployer, and, alternatively, that MacDowell is a succes-sor to Atlantic and thereby responsible for remedying anyunfair labor practices committed by Atlantic.2 As aconsequence of the sale, Atlantic discharged a number ofemployees, the General Counsel contending that theseemployees were unlawfully discharged both because the2 If the reasonfor Atlantic's salewas discriminatory, it would make nodifference whether the sale was "real,"or "sham,"for the sale and theconsequencesof itwould be violativeof the Act.Essentially, the GeneralCounsel's contention that the sale was"sham"is,as I view it, that theevidence he asserts as showing the sale was never a bona fide one itselftends to support his view that the motive was discriminatory197 NLRB No. 73 ATLANTIC COAST NEWS COMPANYsale itself was discnminatonly motivated and because theselection of those to be retained and, of course,those to belet go was made on the basis of the individual's support ofthe Teamsters or Mailers, respectively.Although there is no separate contention in the com-plaint, and the General Counsel does not assert in its brief,that Jersey Distributors violated the Act by not employingthose persons laid off by Atlantic following the sale, theGeneral Counsel does argue that the failure of Jersey tohire these individuals was part and parcel of the illegalscheme, motivated by a desire to avoid bargaining with theMailers and to retaliate against the employees whose voteresulted in decertifying the Teamsters.The General Counsel also contends that Respondentsviolated Section 8(a)(1) of the Act by interrogatingseveralof its employees, by guaranteeing one employee continuedemployment if he voted for the Teamsters, and bythreateningmen with "trouble" if they voted out theTeamsters and selected the Mailers. This last allegationand one instance of interrogation were not actuallycontained in the complaint but were, claims the GeneralCounsel, fully litigated at the hearing.B.The FactsAtlantic has been engaged for a number of years in thenewspaper distribution business in an area near the NewJersey coast with a large summer resort population. Up toabout November 20, 1970, Atlantic employed approxi-mately 12 full-time drivers and 6 part-time drivers. Thefull-time drivers have been represented for quite some timeby the Teamsters. On July 23, 1970, employee RobertJuralewicz filed a decertification petition,and a consentagreementwas signed providing that an election beconducted September 8. Subsequently, on September 4,Atlantic withdrew from the consent agreement. A newagreement was executed on October 22 and approvedOctober 26, setting November 2 as the new election date.On September 3, 10 of the 12 full-time drivers (all exceptShroeder and Bixenman) attended a meeting set up by theMailers Union, at the Royal Manor Inn. Several Mailersrepresentatives at this meeting spoke to the 10 drivers thereand asked them to sign cards. At one point, employeeVanDerhoef spoke against the Mailers. Subsequently, all ofthe men were asked to go into the backroom to discuss thematter without the Mailers agents being present. All 10signed Mailers cards at that time. The first five to sign wereTraylor, Anders, Ackerman, Stock, and Robert Juralewicz;the last five were Edward Juralewicz, Young, Williams,MacDonald, and VanDerhoef. There is no evidence in therecord of any other activity on behalf of the Mailers duringany times pertinent to this proceeding. No representativeof the Mailers ever came to the Company to demandrecognition nor was there any overt activity on behalf oftheMailers by any representative thereof, or any companyemployee, during the period from July 23 to the sale (to bedescribed below) on November 20.The decertification election agreed upon in August washeld November 2. The vote therein was five employees for393theTeamsters and seven against;theTeamsterswasaccordingly decertified.The credible testimony of Birnbaum and Arthur Mac-Dowell shows that about the middle of September. 1970,MacDowell was called in to a meeting Atlantic officialswere having with a prospectivebuyerof the entirebusiness.3Birnbaum testified that MacDowell was calledinbecause he was best qualified,asAtlantic'splantmanager,to answer questions the prospect might haveabout the operational end of the business.At the end of themeeting,which appeared to Birnbaum to be unproductive,MacDowell suggested,for the first time,that he would beinterested in getting into the business,in taking over theafternoon distributorship,which was a "losing proposi-tion"because he felt that he could make a profit on it.Nothing more was done at that point,but toward the endof October a meeting and discussions were held betweenBirnbaum and MacDowell concerning price,downpay-ment,and other relevant matters.Subsequently,MacDowell, represented by an attorney,and Birnbaum and Stone, also representedby an attorney,met to discuss precise terms of an agreement.After anumber of changes and modifications in the originalproposal, a final agreement was drafted and executed,certificates of ownership in eight vehicles (seven of themtrucks)were transferred to MacDowell,who was designat-ed in the agreement as a "sub-distnbutor"for afternoonpublications,price schedules were established,MacDowellsigned a promissory note to Atlantic, and he gave a $5,100downpayment to Atlantic. The agreement and note wereexecuted on November 20, 1970. On November 19,MacDowell had withdrawn his entire savings, amountingto $5,089.76, from the bank (as he testified and hispassbook in evidence shows).He also obtained a bank loanhimself and another sum of money from his mother, whohad borrowed the money from a bank. MacDowellobtained a certificate from the StateofNew Jerseyentitling him to use the name Jersey Distributors,and setup a place of business in Toms River, New Jersey (Atlanticwas located in Lakewood, New Jersey). He beganoperations there on Monday, November 23, 1970.On the same day, November 23, the full-time drivers,except for MacDonald, who was away, were assembled byVanDerhoef, told that he, VanDerhoef, had replacedMacDowell as the plant manager, and that all full-timedriverswere terminated. However, one full-time driver,Schroeder,was back on the job the next night, andanother,MacDonald, who had been on vacation, returnedto work when he returned from vacation on November 25.MacDowell,as noted,began operating at a new locationon November 23 as Jersey Distributors.His business wasessentiallywhat had been the afternoon portion ofAtlantic'sbusiness.At that time he hired a number ofdriverswho had been part-timers at Atlantic and twoclerical employees who had worked for Atlantic. Severaldays later, he advertised for employees in a newspaper.The General Counsel contends that officials of Respon-dent Atlantic and MacDowell made various statements,some alleged as violative of Section 8(a)(I) of the Act,which help to demonstrate that the sale was a sham and3Attempts to find a buyer and sell the business had begun early in 1970 394DECISIONSOF NATIONALLABOR RELATIONS BOARDwasmotivated by a desire to retaliate against thoseemployees who had voted out the Teamsters Union and topunish those who were the foremost adherents of theMailers. Virtually all of the statements, both those allegedas8(a)(1)violationsand those claimed as showingAtlantic's unlawfulmotivation, themselves are in sharpdispute, turning for the most part on which witness is to becredited.C.DiscussionBefore examining in detail the testimony concerningthese statements and making the necessary credibilityresolutions, I believe it would be helpful to look at thelarger picture, at the facts as to which there is really nodispute and from which I am inclined to draw certaininferenceswhich also are germane to the credibilityresolutions themselves.For purposes of the ensuingdiscussion, I am assuming that Respondent Atlantic knewabout the Mailers meeting at the Royal Manor Inn andalsowhat occurred at that meeting; I am also assumingthat Atlantic wished to keep the Teamsters in and keep theMailers out. I do not, however, assume that the sale was asham. Rather, I find to the contrary. The facts describedabove satisfyme that the sale was bona fide, thatMacDowell really did purchase the afternoon portion ofthe business, whatever may have motivated Atlantic to sell.Thus, the uncontroverted testimony showing the prelimi-nary discussions between the MacDowell and Atlanticofficials, Stone and Birnbaum, the subsequent negotiationsand agreement, with each side represented by an attorney,the contract itself, the withdrawal by MacDowell of hisentire savings account and his borrowing from the bankboth personally and through his mother, and MacDowell'smoving to a different location, while conceivably onlywindow dressing for a temporary arrangement, do have allthe earmarks of an arm's-length, completed transaction.The fact that there continued to be business dealingsbetween MacDowell and Atlantic after November 23 is ofcourse contemplated by the nature of the agreement itselfand does not militate against its bona fide nature. Nor doesthe fact that MacDowell, on a number of occasions duringthe next 6 or 7 months, worked directly for Atlantic onSaturday nights, alter my conclusion, for it was onlynatural that Atlantic look to its former plant manager forassistance, for which he was paid, at times when help wasneeded.General Counsel also relies on the testimony of BarbaraWilliams, wife of alleged discriininatee Robert Williams, intwo respects. She testified first thatMyrtleMarchese,Atlantic's office manager, and Barbara Williams' supervi-sor, said to her on November 23 that they would all beback together within 6 months. Marchese denied makingthis remark, testifying that it was made by "several of themen." Even assuming she made the remark, it hardly4Williams also testified that Marchese told her totell herhusband he didnot have to worry about his job because Marchese would makesure he wentwithMacDowell Accepting the statement as Williamstestified at mostindicates knowledge by Marchese, a few days before, of the impending splitinAtlantic's business and a desire to help herniece'shusband keep a job.The failure of Robert Williams to keep a job may suggestthatMarchese'sinfluence with Atlantic wasminimal5The General Counsel regardsas significant in this respect thatreflectsan admissioi by management, but at best apersonal opinion of Marchese, without any connection tothe ouster of the Teamsters or the advent (a stronger wordthan the facts warrant) of the Mailers.4Williams also testified that she overheard a conversationbetween MacDowell and his mechanic, Edward Wishner,some timeafter the charge was filed, with Wishner sayinghe heard the NLRB was trying to put MacDowell out ofbusiness and MacDowell replying that he did not carewhat happened, that he would get back everything he loses.MacDowell recalled a conversation at that time withWishner, but his testimony has Wishner saying to him thatMrs.Bixenman toldWishner the Board was puttingMacDowell out of business, with MacDowell replying that"No son of a bitch is going to put me out of business." IcreditMacDowell's version of this conversation, partlybecause it was not a conversation with Williams, but oneshe "overheard" from some distance away, and partlybecause I regard MacDowell as a credible witness. Hisstated reaction toWishner's comment, in the face ofcharges having been filed, is not, in my opinion, anyevidence that the sale was a sham.In short, I am convinced that MacDowell's purchase ofthe trucks and his assuming the afternoon newspaperdistribution as a subcontractor was not a sham transaction.Ifindalso that Atlantic and Jersey are not "jointemployers." The fact that they continued to do businesswith one another was inescapable under the arrangementthat had been made, but there is no evidence of anycommon employees, any common labor relations policy,or, indeed, any of the indicia of joint control as to create ajoint employer relationship.Ifind it somewhat difficult to believe that Atlantic'sofficials,Birnbaum, Stone, and its general manager,MacDowell, would go to the extent they did, arranging atobvious expense such an elaboratescheme(if the GeneralCounsel's contention has merit) to retaliate against itsemployees for having rejected the previous incumbent, theTeamsters, and to preventtheir selectionof the Mailers. Asnoted, the sole evidence of such "selection" of the Mailerswas the one meeting of September 3 at the Royal ManorInn, and between September 3 and the November 20 sale,close to 3 months had elapsed without any employee orany Mailer representative making any demands or requestsofAtlantic or, indeed, without any employee or Mailerrepresentative indicating any continuing interest by theemployeesin selectingtheMailers or the Mailers inrepresenting the employees In short, granting that Atlanticwas desirous of keeping the Teamsters in,5 and the Mailersout, and acceptingarguendothe testimony proffered by theGeneral Counsel to show that Respondent violated Section8(a)(1) in three or four respects, the evidence would notshow a level of hostility toward the Mailers of the sort thatBirnbaum suggested a new contract with the Teamstersearly in 1970,stating that the "suggestion was premature since the incumbent's contracthad ten more months to run ..." As the Mailers was not even on the sceneuntil some 10 months later, and as there is nothing unlawful in suggesting,or evenexecuting, a new contract during theterm of an old one(prematurityisof significanceonly with respect to contract-bar principles),I do not regard this fact asprobative of anything ATLANTICCOAST NEWS COMPANY395would engender such an elaborate and devious scheme tokeep them out.The General Counsel's case is also deficient in anotherimportant respect.Thus, the complaint alleges thatRespondent discriminatorily discharged nine employees,Ackerman,Young, Bixenman, Stock, Anders, RobertJuralewicz,Edward Juralewicz, Traylor, and Williams.One of these nine employees, Bixenman, never attendedthe Royal Manor meeting, nor is there evidence of any pro-Mailers sentiment or pro-Mailers activity on his part at anyother time .6 As noted above, all employees who attendedthemeeting did in fact sign Mailers cards. The GeneralCounsel claims that those who signed toward the end ofthe meeting, who had to be "persuaded" to sign, ended upas the favored group, thus evidencing that Atlantic wasdiscriminating against Mailers supporters. But Young andEdward Juralewicz were not kept, although they wereamong the last to sign-the group that had to bepersuaded.?Furthermore, the unlikelihood of such an elaboratescheme being devised to keep out a union that had noteven claimed to represent the employees is heightened bythe unlikelihood of such a scheme being devised to sort outthemore ardent from the less ardent Mailers supporters.After all, the last group to sign were, even viewing theevidence in the most favorable posture for the GeneralCounsel,persuadedto sign Mailers cards, notcoercedtosign them. It is difficult to believe that Atlantic's thinkingwas so refined and sophisticated as to reason that it couldinsure keeping the Mailers out by differentiating amongthe employees based on the order of their signing unioncards at the single Mailers meeting held some 2 1/2 monthsearlier.Although the General Counsel makes much ofVanDerhoef's retention and his selection to be plantmanager for Atlantic after the sale as supporting adiscriminatorymotivation, because VanDerhoef was thelast to sign a Mailers card and had earlier at the RoyalManor Inn meeting spoken against the Mailers, sinceVanDerhoef had had been the assistant to MacDowell,and therefore the logical person to take over MacDowell'sposition with the latter no longer there, I cannot regard thisas significant.In the light of the considerations above, it seems morelikely to me that the sale to MacDowell was brought aboutessentially for the reasons asserted by Birnbaum, his healthand the economic problems attending the afternoonnewspaper deliveries.The General Counsel relies heavily on a number ofstatements made, or allegedly made, by Atlantic officialBirnbaum; Atlantic's former general manager,MacDow-ell,and the office manager of Atlantic, Marchese, todemonstrate that the sale was discnminatonly motivated.As to all but one, there is sharp conflict. As to that one,Anders testified that Birnbaum came over to him sometime6Edward Juralewicz testified that he told MacDowell who he thoughtvotedfor and who against the Teamsters in the November 2 election.Acceptingthis testimony still would not show that Bixenman was pro-Mailer; it could only show that he presumably voted to decertify theTeamsters.Ido not,however, credit Juralewicz's testimony in this respect,but credit MacDowell's denial of any such conversation Juralewtcz placedthe conversation as the day after the election on direct examination, thenchanged to the following week on cross-examination More importantly,in December, after the sale took place and Anders was nolonger working but had returned to the plant to cash sometoll tickets, and said "Well, Herb, you are looking forwork." When Anders replied that he had to because he hadno job, Birnbaum said "Well, instead of getting the Mailersin, the only thing you succeeded in doing is setting Art upin business." According to Birnbaum, he said "You fellowshelpedArtie get started, because he is in business withhimself now." In an affidavit given to a Board agent,Birnbaum gave "You fellows did one guy a good turn, youputArtMacDowell in business," as what he said toAnders.MyrtleMarchese,who was present at thisconversation, testified that Birnbaum said to Anders"Well, I have got one thing to thank you boys for, you putArtie MacDowell in business for himself."There is no substantial difference between the versionBirnbaum testified to on the stand, that contained in hisaffidavit, and that testified to by Marchese. The slightdifferences among these three versions can readily beattributed to the passage of more than 6 months since thestatement was made to the time of the testimony, and tothe fact that precise recollection of exact words is hardly tobe expected. I suspect that Anders' own version reflectswhat he read into the remark rather than its precisewording, and credit Birnbaum's and Marchese's testimonyin this respect.Had Birnbaum said in so many words that the sale tookplace because of the advent of the Mailers, that would bean admission, and the end of the matter, despite thecontrary indications discussed above, and a clear violationwould exist. Did Birnbaum's statement amount to just thatin this case? I think not.In the first place, there is no real hostility to the Mailersshown on this record. The conversation between Birnbaumand Anders took place in December. Yet, the onlyevidence of any activity at all with respect to the Mailersconsisted of the September 3 meeting at the Royal ManorInn. Nothing occurred before, nothing after, there was nodemand for recognition made, nor any overt activity of anysort. It does not seem likely that the Mailers would be inthe forefront of Birnbaum's mind 3 months after anyactivity by that Union. In the second place, if the GeneralCounsel were correct that the sale to MacDowell was aclever scheme, a coverup for ridding Atlantic of anti-Teamsters and pro-Mailers employees, it is hard to believethat its architect would casually reveal the scheme to a manwho had just been victimized by it. Therefore, I do notconsider the remark as being what in other circumstances itmight appear to be, a flat admission of an illegal motive.True, Birnbaum's explanation of the remark, that he wasjoking,8 falls short of explaining just what the remark, evenas a joke, actually meant. The full circumstances, however,make "joking" a more acceptable explanation to me thanthatBirnbaum was admitting an otherwise carefullyalthoughAtlanticand Jerseyboth allegedly favored theTeamsterssupportersand disfavored the Mailers,the supposed informant was himselfnot kept by Atlantic or hired by Jersey7The factthat these two employees were recalled at the time of thehearing before me, 9 months after thesale, hardlysupportstheGeneralCounsel'stheoryof favoring the anti-Mailers employees.aRespondent also adduced other evidence tending to show thatBirnbaum had what might be characterized as a wry senseof humor 396DECISIONSOF NATIONALLABOR RELATIONS BOARDconcealed and elaborate stratagem. Perhaps, and I perforcemust speculate, the situation that had developed foreconomic and health reasons, and had been in contem-plation for a long time prior to the September 3 Mailersmeeting, had the fringe benefit of helping to keep out thatUnion.9 And Birnbaum could not resist the comment toAnders in that vein. But bearing in mind that the GeneralCounsel has the burden of proving a violation by apreponderance of the evidence, and that thestatementitself is ambiguous, and could refer to rejection of theTeamsters on November 2 and not necessarily to thesigning ofMailers cards on September 3, I am of theopinion that the General Counsel's proving this onestatement does not meet that burden.Although, as noted above, the complaint does not allegethatMacDowell, as a separate employer, discriminated inhiring, the General Counsel does contend that MacDow-ell's selections'themselves support the allegation that thesale was a scheme to retaliate against those employees whohelped oust the Teamsters, and to thwart any possibleattempt by the Mailers to achieve bargaining rights. Thereisno evidence to support this contention not alreadyconsidered with respect to Atlantic's motivation for thesaleand whether the sale was "sham." Indeed, twoadditional considerations point the other way. First, it isunlikely that MacDowell would hire Barbara Williams, thewife of Robert Williams, if he was in fact discriminatingagainstRobertWilliams. Second, part of MacDowell'sreasons for thinking he could make a go of the afternoondistribution was that he hoped to eliminate wasted time byusing part-time employees to "come in at certain hours andstartwork when he came in," rather than have "a manstanding around and waiting." This latter considerationalso servesas an explanation of the fact that MacDowelladvertised for employees shortly after he began operatingasJerseyDistributors; that is, he wanted part-timepersonnel, who could be used as needed, in order to makea go of the afternoon distribution business. He was, afterall,under no obligation to seek out any former Atlanticemployees, only not to discriminate against them.There remains for consideration the 8(a)(1) allegations.Three instances of interrogation are alleged as unlawful.One of them, by MacDowell of Ed Juralewicz the day after9Although,as I indicated earlier, "keeping out" a union that had neverovertly sought to get in, that had held only one meeting almost 3 monthsearlier, and that was, insofar as this record shows, dormant at Atlantic bythe time of the sale. would not seem likely to have been uppermost inBirnbaum's thinking at that time10 In the event no exceptions are filed as provided by Sec 102 46 of thethe election, I have already concluded did not occur. Theother two, allegedly by MacDowell of employee MacDo-nald, I also find did not take place, as on the basis of histestimony before me, I do not find MacDonald's testimonyreliable nor do I rely on his earlier affidavit. The lastviolation of Section 8(a)(1) alleged in the complaint wasthat on October 19 Birnbaum unlawfully guaranteed EdJuralewicz continued employment on condition he votedfor the Teamsters. Particularly in view of the fact that EdJuralewiczwas not kept, despite having voted for theTeamsters, I credit Birnbaum's denial of this promise ofbenefit. The General Counsel also alleged as violative ofSection 8(a)(1) an alleged interrogationby OfficeManagerMarchese, on September 4, of Barbara Williams, concern-ing the meeting at the Royal Manor Inn the eveningbefore, and Marchese's alleged threat that the men wouldbe in trouble if they voted out the Teamsters and selectedtheMailers.Without resolving the conflict between thetestimony of Williams and Marchese, because the inter-change between them was isolated in nature,was betweenan aunt and her niece, and because the "in trouble" in thecircumstances was ambiguous and was intended, in myview, not as a threat by management, but as helpful advice,I shall not find any violation based on this incident.Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondents are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Teamsters and the Mailers are labor organiza-tions within the meaning of the Act.3.Respondents have not,as alleged inthe complaint,engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 10ORDERThe complaint is dismissed in its entiretyRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and allobjectionsthereto shall bedeemed waived for all purposes.